On consideration of the petition for extraordinary relief in the nature of a writ of habeas corpus or, in the alternative, writ of mandamus, it is ordered that on or before October 22, 2012, Respondents show cause why the requested relief should not be granted on the following issue:
WHETHER PETITIONER IS ENTITLED TO EXTRAORDINARY RELIEF WHERE HIS CASE HAS BEEN PENDING BEFORE THE AIR FORCE COURT OF CRIMINAL APPEALS FOR MORE THAN 24 MONTHS AND THE AIR FORCE COURT HAS DENIED MULTIPLE MOTIONS FOR EXPEDITED DECISION.